Exhibit q SURRENDERS STEP 1:AA screen OPTION:“I” for inquiry COMPANY:“1” POLICY:enter policy number (Enter) Review the OWNER and SIGNATURES, RESTRICTION CODE and BILLING MENTOD and MODE *PRINT SCREEN STEP2:DE screen (Enter) Review the SURRENDER VALUE *PRINT SCREEN STEP 3:AB screen (Enter) Review ACCUMULATED PREMIUM and COST BASIS If YES they match:*PRINT SCREENand continue to next step If NO they do not match:*PRINT SCREEN and do the following… In NETSCAPE pull up INVESTMENT LIFE data base (http://yosemite:2000/) Select “BROWSERS” at top ofthe page, select “REPORTS” Login ( if no password – use the “Forget Your Password?” box to have it sent to your Lotus Notes) Select “VIEW”,select “NONDAILY”,select “ALL”, click on “REFRESH” Select report LNWB173.PRNand most recent full week the click “SUBMIT” Use the CONTROL key and F key on your key board to bring up a search box Type in policy no. and click “FIND NEXT” If the policy no. is not found continue to search report LNWB174.PRN with same process If found *PRINT SCREEN and create an email, paste the report and send to LHO VL TAX Close out INVESTMENT LIFE STEP 4:AK screen Select “A”(client search index) Select “P”(policy) COMPANY: “1” POLICY:add policy number(Enter) Tab to gray and use F5 to view the customer address *PRINT SCREEN STEP 5:AHscreen “I” to inquire INFO: “B” for beneficiary info Zero-out the EFFECTIVE DATE (Enter) Review the beneficiary info for Irrevokable Beneficiarys STEP 6:C screen (Enter) SR (Enter) “A” add PERCENT WITHHELD:enter percent WRITE CHECK:“Y” (Enter) Select “C” check (Enter) Select where check is to be mailed I/O/P/N *PRINT SCREEN (Enter) Review confirmation *PRINT SCREEN STEP 7:AE screen “I” inquiry (Enter) Continue to use (Enter) until the EVENT TYPE: reads“BI” or the policy rolls to another policy.If the policy rolls the Billing has already been canceled and continue to the next step. If EVENT TYPE: BI then select OPTION DESIRED: “I” to inquiry OPTION DESIRED: “D” delete (Enter) Bottom of the screen will readBILLING DATE WILL BE ZERO (Enter) *PRINT SCREEN METHOD:01MODE:04Quarterly Billing METHOD:02MODE:12EFT*SEE NEXT STEP METHOD:02MODE:02Semi Annually METHOD:01MODE:01Annually STEP 8:ED screen “I” to inquire “C” to change (Enter) Enter Changers… STATUS: “I”inactive EFF DATE OVERIDE:“Y” EFFECTIVE DATE:add today’s date(Enter) *PRINT SCREEN GUIDELINES FOR PARTIAL SURRENDERS (Next Gen Policies) After the policy has been in force for one year, the policy owner may request a partial surrender. When a policyholder takes a partial surrender, the policy’s cash value is reduced by the amount of the Partial Surrender. Partial Surrenders are permitted if they satisfy the following: 1. The minimum Partial Surrender is $200. 2. In order to preserve the amount of coverage initially purchased, a partial surrender may not cause the total specified amount to be reduced below the specified amount indicated on the initial application. 3. During the first 10 policy years, the maximum amount of a partial surrender cannot exceed 10% of the cash surrender value as of the beginning of the policy year. 4. Beginning with the 11th policy year, the maximum amount of a partial surrender is the cash surrender value less the greater of $500 or three monthly deductions. 5. After the partial surrender the policy continues to qualify as Life Insurance. PARTIAL WITHDRAWALS (FLEX POLICIES) Processing Instructions 1: View the AA screen-Make sure policy is active a) Make sure there are no assignments on the policy (check restrict code, should not be 300,310,080) b) Check to make sure the policy owner signed the request. c) Write down the issue date. 2:AB SCREEN OPTION “I” ENTER: Verify the policy is in an active status 3. AK screen Select “A”-Enter Select “P”-Enter Company “1”- Enter policy number A) Make sure the address on the form matches the AK screen B) Verify Social Security Number. 4: DE SCREEN A) Enter the last policy anniversary date in the effective date field, but use the day before B) E.G. this policy was issued 01/10/01, therefore the effective date would be 01/09/02 C) Partial Withdrawal amount cannot exceed 10% of this amount. 5: Go back to the main menu screen A) Input the letter “C” then hit Enter B) Input “WD” then hit Enter C) Option Desired enter “A” for add D) Gross Amount Amount of Partial Withdrawal E) Pct Withheld, check request to see if they want taxes to be taken out F) Tab down to Reason Code and enter “PPWD” G) Write Check “Y if sending a check, Write Check “N” if not sending a check H) Hit Enter Payment Options: A) Enter the correct Letter. “C” if a check is being sent, “A” for ACH, “W” for Wires B) Enter Check Refund Information A) Enter corresponding letter “I” if owner and insured are the same, “O” if owner and Insured are different, “N” if the check is being sent to a different address or made payable to someone other than the owner. B) Make sure all information is correct, hit Enter Transaction Screen: This screen shows you what you have processed. Also, make sure it states add complete in the bottom left corner.
